Case 3:17-cv-01362 Document 1355-10 Filed 05/15/21 Page 1 of 3 PageID #: 53195




       Exhibit 10
Case 3:17-cv-01362 Document 1355-10 Filed 05/15/21 Page 2 of 3 PageID #: 53196




                                                    U.S. Department of Justice

                                                    Civil Division
                                                    Commercial Litigation Branch
                                                    Fraud Section
______________________________________________________________________________
Natalie A. Waites                                   175 N Street, N.E.      P.O. Box 261
Telephone: (202) 616-2964                           Room 10.222             Ben Franklin Station
E-Mail: Natalie.A.Waites@usdoj.gov                  Washington, DC 20002    Washington, D.C. 20044
                                                    [Overnight Address]     [Regular Mail Address]



                                                    May 14, 2021

VIA EMAIL

Linda Singer
MotleyRice
401 9th Street N.W., Suite 1001
Washington, D.C. 20004

Dear Ms. Singer:

       We are in receipt of your letter dated May 13, 2021, asking whether Thomas Prevoznik
would be available to testify at trial if the Court rules that his deposition transcript is not
admissible. As the Department of Justice has not received a trial subpoena and Touhy request for
Mr. Prevoznik’s testimony, the Department, including the Drug Enforcement Administration
(DEA), have not had an opportunity to evaluate such a request or make a final decision on
whether it would be authorized.

        However, we note that the Court is not within 100 miles of where Mr. Prevoznik lives or
regularly transacts business. Fed. R. Civ. Proc. 45(c). Additionally, Mr. Prevoznik is a senior
DEA official with significant responsibilities, and it would be disruptive to DEA’s operations for
the DEA to make Mr. Prevoznik available for live testimony at each opioid-related trial. For this
reason, and pursuant to the Special Master’s order1, the DEA agreed to make Mr. Prevoznik
available in the MDL, and he provided detailed deposition testimony for three days in April and
May 2019. Accordingly, the DEA has serious concerns about authorizing his testimony in this
matter.




        1
        Discovery Ruling No. 16 Regarding DEA Deposition Time, In re National Prescription
Opiate Litigation, 1:17-md-02804-DAP, ECF No. 1386 (N.D. Ohio Feb. 15, 2019).
Case 3:17-cv-01362 Document 1355-10 Filed 05/15/21 Page 3 of 3 PageID #: 53197
                                             -2-


      Please let me know if you would like to discuss.


                                           Sincerely,

                                           /s/Natalie A. Waites

                                           Natalie A. Waites
                                           Assistant Director
                                           Commercial Litigation Branch
                                           Civil Division
